Citation Nr: 0208532	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.   Entitlement to an increased evaluation for a partial 
loss of the skull, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for an amputation 
of the right ring finger at the proximal interphalangeal 
joint, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic sinusitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

(Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
bilateral hearing loss and post-traumatic stress disorder, 
assigning 10 percent initial ratings to each disability, and 
which granted a 10 percent initial rating for the veteran's 
service-connected sinusitis.  The veteran appealed the 
assignment of the initial ratings.  This matter also comes 
before the Board on appeal from an October 1998 rating 
decision of the same RO which denied the increased 
evaluations set forth on the title page of this decision as 
well as a total rating based on individual unemployability.

The issues currently on appeal were before the Board in 
September 2000.  At that time, all issues were denied except 
the veteran was granted a 30 percent initial evaluation for 
post-traumatic stress disorder.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in August 2001 the Court vacated the 
Board's decision, except for the grant of the 30 percent 
initial evaluation for the veteran's post-traumatic stress 
disorder, and remanded the case to the Board for 
consideration of the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)).  The veteran was advised that the 
matter had been returned to the Board and he responded in May 
2002 by stating that he had no additional evidence to submit, 
requesting that the Board proceed with readjudication of the 
appeal.  As such, this matter is properly before the Board 
for adjudication.

The Board is undertaking additional development on the issue 
of entitlement to a total rating due to individual 
unemployability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, if any, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's partial loss of the skull does not involve 
a brain hernia.

3.  The veteran's right ring finger was amputated at the 
proximal interphalangeal joint, but metacarpal resection was 
not performed.

4.  The veteran has not required any period of prolonged 
antibiotic treatment for his chronic sinusitis.  His chronic 
sinusitis is not manifest by purulent discharge or crusting 
reflecting purulence.

5.  The veteran has level II hearing in the right ear and 
level XI hearing in the left ear.

6.  The veteran's post-traumatic stress disorder is manifest 
by difficulty sleeping, nightmares, and periodic panic 
attacks.  He is functioning well with medication and 
maintains a Global Assessment of Functioning score of at 
least 60.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for a partial loss of the skull have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.71, 
4.71a, Diagnostic Code 5296 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for amputation of the right ring finger at the 
proximal interphalangeal joint have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.71, 
4.71a, Diagnostic Code 5155 (2001).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for chronic sinusitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.97, 
Diagnostic Code 6513 (2001).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.85, Diagnostic Code 6100, 4.86 (2001).

5.  The criteria for an initial disability evaluation in 
excess of 30 percent for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for higher disability evaluations as well as its duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case, the supplemental statements of the 
case, the Board's prior decision, and the pleadings before 
the Court issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims currently on appeal.  The 
veteran was afforded very thorough VA examinations and all 
relevant records adequately identified by the veteran were 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
an RO Hearing Officer to advance any and all arguments in 
favor of his claims.  As such, following a complete review 
of the record as a whole, the Board finds that any 
additional development regarding the issues to be addressed 
in this decision would not further assist in the 
adjudication of the claims.  The Board also notes that the 
veteran has advised that he has no additional evidence to 
support his claims.

The veteran contends that he is entitled to higher disability 
evaluations for the residuals of his inservice injury, 
including the partial loss of his skull and the partial 
amputation of his right ring finger, and that he is entitled 
to higher initial disability evaluations for chronic 
sinusitis, bilateral hearing loss, and post-traumatic stress 
disorder.  He maintains that his previously rated 
disabilities have increased in severity and he gave credible 
testimony before an RO hearing officer in September 1999 
regarding the symptoms associated with his newly rated 
sinusitis, hearing loss, and post-traumatic stress disorder.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where, on the other hand, 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given in both instances 
to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.  Additionally, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

I.  Partial Loss of the Skull

In an April 1956 rating decision, the veteran was granted 
service connection for the partial loss of his skull which 
occurred in an in-service accident in 1954.  A 50 percent 
disability evaluation was assigned thereto using Diagnostic 
Code 5296 found at 38 C.F.R. Section 4.71a.  This assignment 
was based on the fact that the veteran did not have a brain 
hernia, but had lost a portion of his skull which was larger 
than 1.140 inches square.  The assignment of a higher 
evaluation would require evidence of a brain hernia.

In June 1997, the veteran requested an increased disability 
evaluation for the residuals of his head injury.  
Computerized tomography performed in June 1997 revealed a 
small bony defect about four millimeters in width in the 
anteriomedial aspect of the anterior cranial floor.  There 
was no comment regarding a brain hernia.

In September 1998, the veteran underwent VA examination and 
complained of sinusitis following the head injury.  The 
veteran denied having any headaches and there was no evidence 
of active infection or bone disease.  X-rays revealed a 
frontal cranial defect with three sutures and calvarial 
defect and it was noted that there had been no change from 
the previous year.  The examiner diagnosed a remote fracture 
of the frontal bone of the skull with subsequent bone removal 
and insertion of a plastic plate, mildly symptomatic.

The treatment records associated with the veteran's claims 
folder do not reveal treatment of the skull fracture and 
placement of plastic plate.  There is no mention in the 
veteran's treatment records of a brain hernia.

As noted above, the veteran's skull disability has been 
evaluated under Diagnostic Code 5296.  This diagnostic code 
allows for the assignment of a 50 percent evaluation when 
there is evidence of loss of an area of the skull larger than 
1.140 inches square without brain hernia, and the assignment 
of an 80 percent evaluation when there is evidence of loss of 
part of the skull with brain hernia.  Given the evidence as 
outlined above, the Board finds that the current assignment 
of a 50 percent disability evaluation is appropriate as there 
is no evidence that the veteran has a brain hernia and the 
veteran has not asserted at any time that he has a brain 
hernia.  Consequently, the Board finds that the evidence is 
not in equipoise, the benefit of the doubt rule is not for 
application, and the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation.  
As such, the veteran's appeal in this regard is denied.

II.  Right Ring Finger Amputation

In an April 1956 rating decision, the veteran was granted 
service connection for the amputation of his right ring 
finger at the proximal interphalangeal joint.  A 10 percent 
initial disability evaluation was assigned thereto using the 
criteria in Diagnostic Code 5155 found in 38 C.F.R. Section 
4.71a as there was no evidence of metacarpal resection.  In 
June 1997, the veteran requested that his disability 
evaluation be increased due to loss of functioning.

The veteran underwent VA examination in September 1998 and 
complained of some mild loss of use of the right hand.  Upon 
examination, the veteran was found to have had the two distal 
phalanges of the right ring finger amputated.  X-rays 
revealed diffuse degenerative changes.

The treatment records associated with the veteran's claims 
folder do not reveal treatment of the veteran's right ring 
finger amputation.  There is no mention in the veteran's 
treatment records of metacarpal resection.

As stated above, the veteran's right ring finger disability 
has been evaluated using the criteria of Diagnostic Code 5155 
which allows for the assignment of a 10 percent evaluation 
when there is evidence of amputation of the ring finger on 
either hand at the proximal interphalangeal joint, or 
proximal thereto, without metacarpal resection.  A 20 percent 
evaluation is assigned when there is evidence of amputation 
with metacarpal resection.

Given the evidence as outlined above, the Board finds that 
the currently assigned 10 percent for the veteran's right 
ring finger disability is appropriate as there is no evidence 
of amputation with metacarpal resection.  Again, the evidence 
is not in equipoise so the benefit of the doubt doctrine is 
not invoked on this record.  Consequently, the veteran's 
request for a disability evaluation higher than 10 percent 
for his right ring finger disability is denied.

III.  Chronic Sinusitis

In June 1997, the veteran requested service connection for a 
sinus condition that he believed stemmed from his head 
injury.  Treatment records show periodic treatment for sinus 
drainage.  In August 1997, the veteran underwent VA 
examination and complained of constant drainage of clear 
fluid from the sinuses.  He denied having headaches, 
shortness or breath, or purulent discharge.  On examination, 
the nasal passages were clear and there was a mild clear 
mucus drainage with no post-nasal drip.  The examiner 
diagnosed chronic sinusitis.

In April 1998, the veteran underwent another ear, nose and 
throat VA examination and complained of recurrent sinus 
infections with associated drainage as well as clear liquid 
draining from his right nostril felt to be a cerebrospinal 
fluid leak.  He reported using a corticosteroid inhaler and 
an antihistamine.  Upon examination, the veteran was found to 
have no purulent discharge, but a clear white liquid draining 
from the right naris. The examiner diagnosed frontal bone 
fracture with residual chronic sinusitis of the right 
maxillary and frontal sinuses as well as rhinorrhea secondary 
to cerebrospinal fluid leak.

In September 1998, the veteran underwent another VA 
examination and complained of recurrent sinus problems 
approximately twenty-five times per year.  He stated that he 
had been prescribed antibiotics, but mostly used aspirin, 
Tylenol, and a nasal spray as needed.  The veteran complained 
of constant post-nasal drip and nasal stuffiness.  Upon 
examination, the veteran was found to have some mild nasal 
congestion and post-nasal drip, but no evidence of bony nasal 
obstruction.  The examiner diagnosed chronic recurring 
sinusitis, considerably symptomatic.

In September 1999, the veteran testified before an RO hearing 
officer that he experienced drainage from his nose quite 
often and had to avoid certain activities so as not to 
irritate his already sensitive sinus condition.  He stated 
that he used an inhaler four or five times per day for his 
sinus problems and carried a handkerchief at all times.

The veteran's sinusitis and rhinorrhea have been evaluated 
under Diagnostic Code 6513 found at 38 C.F.R. Section 4.97.  
A general formula for evaluating sinusitis allows for the 
assignment of a 10 percent evaluation when there is evidence 
of one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
assigned when there is evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
highest evaluation under this diagnostic code is 50 percent 
and requires a showing of sinusitis following radical surgery 
with chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.

The evidence of record clearly shows that the veteran has not 
experienced incapacitating episodes of sinusitis requiring 
prolonged use of antibiotics.  His main complaints have been 
a clear drainage and post-nasal drip.  Upon examination, the 
veteran has not been found to have a purulent discharge or 
crusting and he has not complained of headaches or pain on a 
regular basis.  Even though the veteran has reported having 
approximately twenty-five flare-ups throughout a year with 
clear drainage and headaches, there have been no complaints 
of pain and findings of purulent discharge.  Thus, resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the 10 percent disability evaluation assigned for 
chronic sinusitis is appropriate as he has some of the 
symptoms described in the criteria for that evaluation and it 
better defines his level of disability than the 
noncompensable evaluation which only requires a showing of 
sinusitis by x-ray.  The criteria for a 30 percent 
evaluation, however, have not been met for the same reasons 
that the 10 percent criteria were not fully met.  
Specifically, there is no evidence of incapacitating episodes 
and no evidence of purulent discharge or crusting.  
Therefore, the Board denies the veteran's request for an 
initial evaluation higher than 10 percent for chronic 
sinusitis and finds that the assignment of staged ratings 
would not be appropriate in this case.
IV.  Bilateral Hearing Loss

In June 1997, the veteran requested service connection for 
impaired hearing of the left ear.  As a result, he underwent 
VA audiologic evaluation in August 1997 and the puretone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
50
LEFT
105
105
105
105
105

The puretone threshold average was 28 decibels in the right 
ear and 105 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 0 in the left ear.

The veteran underwent another VA audiologic examination in 
April 1998 and the puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
50
LEFT
105
105
105
105
105

The puretone threshold average was 30 decibels in the right 
ear and 105 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 0 in the left ear.

The veteran underwent yet another VA audiologic evaluation in 
September 1998 and the puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
50
LEFT
120
120
120
120
120

The puretone threshold average was 30 decibels in the right 
ear and 120 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and 0 in the left ear.

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. 
Section 4.86(a) allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  

Therefore, given the evidence as outlined above, the Board 
finds that the veteran's right ear hearing loss is assigned a 
numeric designation of II using the worse case findings 
reported, and a numeric designation of XI is assigned for the 
left ear using either Table VI or Table VIA.  Consequently, 
matching these designations to Table VII results in the 
assignment of a 10 percent disability evaluation for 
bilateral hearing loss.  The Board is bound by these 
designations and, as such, must deny the veteran's request 
for a higher initial disability evaluation for his hearing 
loss.  Additionally, the Board finds that the assignment of 
staged ratings would not be appropriate in this case.

V.  Post-traumatic Stress Disorder

In June 1997, the veteran requested service connection for 
post-traumatic stress disorder based on his combat 
experiences in Korea.  Treatment records reveal complaints of 
difficulty sleeping, nightmares, and depression.  An October 
1997 treatment note specifically pointed out that the veteran 
maintained good relationships with his children, had no gross 
defect of memory, and exhibited no evidence of a thought 
disorder.  The veteran's treatment notes show that he is 
treated with medication to assist with sleeping.

In August 1997, the veteran underwent VA examination and 
complained of getting depressed following his wife's death 
and having since experienced more nightmares and thoughts of 
his combat experiences.  The veteran related having a good 
social life with activities including bingo, Masonic work, 
Shriner projects, and meetings with the American Legion and 
Disabled American Veterans.  He reported sleeping well with 
medication.  Upon examination, the veteran was found to be 
oriented with a fairly good memory, very good concentration, 
and an adequate energy level.  An Axis I diagnosis of post-
traumatic stress disorder was rendered and a Global 
Assessment of Functioning score of 65 was assigned.

The veteran underwent another VA psychiatric examination in 
April 1998 and complained of periodic nightmares, having not 
had one in approximately six weeks.  The veteran also stated 
that he had been depressed following his wife's death, but 
had improved even though he still tended to worry and get 
irritable.  He related having a good social life, including 
frequent visits with his children and grandchildren as well 
as card games, bingo and dancing.  The veteran was again 
given an Axis I diagnosis of post-traumatic stress disorder 
and a 65 Global Assessment of Functioning score.

The veteran most recently underwent VA psychiatric evaluation 
in September 1998 and complained of difficulty sleeping, 
recurring nightmares, and occasional depression.  He denied 
having wide mood swings, crying spells, hallucinations or 
phobias and related having a very active social life.  Upon 
examination, the veteran was found to be oriented with fair 
memory, concentration and energy level.  An Axis I diagnosis 
of post-traumatic stress disorder was rendered and a Global 
Assessment of Functioning score of 60 was assigned.


In September 1999, the veteran credibly testified before an 
RO hearing officer that he continued with treatment for post-
traumatic stress disorder and had good results from the 
medication prescribed.  He stated that he had been 
experiencing panic attacks recently which had caused him to 
limit his socializing.  The veteran testified that he 
believed his panic attacks would limit his employability.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Given the evidence as outlined above, the Board finds that 
the veteran's post-traumatic stress disorder is predominantly 
manifest by nightmares, difficulty sleeping, and panic 
attacks.  Until recently, he has had a very active social 
life and maintained at least a Global Assessment of 
Functioning score of 60 which indicates only moderate 
symptoms affecting social and occupational functioning 
pursuant to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Accordingly, the 30 
percent initial evaluation assigned for the veteran's 
psychiatric impairment appears to be appropriate and quite 
possibly generous given the veteran's sustained ability to 
socialize and function on his own.  Specifically, the Board 
finds no evidence of intermittent periods of inability to 
perform occupational tasks and no evidence of memory loss.  
Additionally, the criteria for a 50 percent evaluation are 
not met as there is no evidence of a flattened affect, 
abnormal speech, difficulty understanding complex commands, 
or impaired judgment or abstract thinking.  Although the 
veteran testified in September 1999 that he had begun to 
experience panic attacks, there is nothing in the medical 
evidence or the veteran's assertions which could lead the 
Board to find that the veteran had occupational and social 
impairment with reduced reliability and productivity because 
of the symptoms outlined in the 50 percent criteria set forth 
above.  As such, the Board denies the veteran's request for a 
higher initial disability evaluation for post-traumatic 
stress disorder and finds that the assignment of staged 
ratings would not be appropriate in this case.

VI.  General Considerations

The Board notes that 38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  Although several of the veteran's 
disabilities included complaints of pain and limitation of 
function, the diagnostic codes employed in the assignment of 
evaluations did not include any consideration for limitation 
of motion.  As such, 38 C.F.R. Sections 4.40 and 4.45 are not 
for application.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The evidence of record does not 
show that the veteran's service-connected impairments have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
notes, however, that the veteran's application for a total 
rating based on individual unemployability is being further 
developed.  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairments experienced by the 
veteran.


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for the partial loss of the skull is denied.

Entitlement to a disability evaluation in excess of 10 
percent for the amputation of the right ring finger at the 
proximal interphalangeal joint is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for chronic sinusitis is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss is denied.

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

